DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6, 8, 13, and 15 have been amended.
Claims 5, 7, 12, 14, 19, and 20 have been cancelled.
Claims 1-4, 6, 8-11, 13, and 15-18 are currently pending and have been examined.

Response to Applicant's Remarks
35 U.S.C. § 101
Applicant’s remarks, see Page(s) 12-20, filed 15 June 2021, with respect to the 35 U.S.C. § 101 rejections, have been fully considered, and are persuasive in view of the claim amendments. Therefore, the 35 U.S.C. § 101 rejections have been withdrawn.

35 U.S.C. § 103
Applicant’s remarks, see Page(s) 20-23, filed 15 June 2021, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, but are moot in view of the new grounds of rejection provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 6, 8-11, 13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brereton (U.S. Pre-Grant Pub. No. 20170228812), in view of Desai (U.S. Pre-Grant Pub. No. 20100145773), in further view of Ramakrishnan (U.S. Pre-Grant Pub. No. 20050060270).
In regards to claim 1, Brereton teaches:
A non-transitory computer-readable medium storing computer-executable instructions that, when executed by at least a processor of a computing system (Brereton: ¶8-9, ¶34-35, & ¶41-42), cause the computing system to:
receive inventory information indicative of a quantity of a product in stock at each of a plurality of fulfillment centers (Brereton: ¶16 & ¶22 disclose that the system may collect inventory availability at a plurality of locations);
establish, by at least the processor, (i) a first allocation of fulfillment centers to fulfill orders for a product to be delivered to different geographic regions during a markdown phase, and (ii) a second allocation of the fulfillment centers to fulfill the orders for the product to be delivered to the different geographic regions during the markdown phase, wherein the first allocation is different from the second allocation and wherein the first and second allocations are based upon the received inventory information (Brereton: ¶18 & ¶26-30 discloses that the system may establish a list of candidate fulfilment centers, wherein the fulfilment centers are selected based on a plurality of factors, such as inventory availability and geographic location). 

Although Brereton teaches that in order to minimize fulfillment costs, the system may factor markdown prices into the fulfilment center allocation decision (Brereton: ¶15-16, ¶19, 
However, Desai teaches:
determine, by at least the processor, different price schedules for the orders to be fulfilled during the markdown phase based on the first allocation and the second allocation (Desai: ¶17, ¶88, ¶201, & ¶207);
generate, by at least the processor, a predicted profit from the orders fulfilled under each of the different price schedules (Desai: ¶89-90);
select, by at least the processor, a price schedule corresponding to the first allocation as resulting in a greater predicted profit than another one of the different price schedules (Desai: ¶89-90);
control, by at least the processor, operation of the sale terminal to enact the selected price schedule for incoming orders placed during the markdown phase (Desai: ¶85-86, ¶90-91, & ¶149).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the price schedule generation and sale terminal operation, as taught by Desai, into the system and method of Brereton. One of ordinary skill in the art would have been motivated to make this modification in order to “produce a desired result, such as market share expansion, profit maximization, consumer behavior manipulation or some combination” and “effectively generate more revenue than costs incurred” (Desai: ¶3-4).

Additionally, although Desai teaches of following price markdown rules in order to maximize business goals (Desai: ¶17, ¶223, & ¶281-282), Desai does not explicitly state modifying prices based on the received inventory information.
cause the computing system to: modify the selected price schedule based on the received inventory information to control operation of a sale terminal in a manner that promotes balanced depletion of the quantity of the product in stock across each of the fulfillment centers (Ramakrishnan: ¶12, ¶48-49, & ¶79-87 disclose of an inventory and pricing optimization system configured to optimize markdown prices in order to control inventory levels); generate a data structure, wherein the data structure includes the first allocation and the modified price schedule; forward the data structure to a sale terminal (Ramakrishnan: ¶79-87 disclose that the system may store and transmit the optimized markdown prices).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inventory and pricing optimization, as taught by Ramakrishnan, into the system and method of Brereton and Desai. One of ordinary skill in the art would have been motivated to make this modification in order to “facilitate pricing decisions in connection with inventory allocation” (Ramakrishnan: ¶8).

Brereton goes on to teach cause fulfillment of the incoming orders according to the data structure and cause the fulfillment centers to prepare the incoming order and ship a product associated with the incoming order to a customer in a customer's geographic region (Brereton: ¶16 & ¶28).

In regards to claim 2, Brereton and Desai teach the non-transitory computer-readable medium of claim 1.
Although Brereton further teaches cause the computing system to receive shipping charges for delivery of the product to the different geographic regions (Brereton: ¶16-18 & ¶27-28), Brereton does not explicitly state establishing price schedules based on received price sensitivity of customers.
cause the computing system to receive price sensitivity information for customers located within the different geographic regions; wherein the different price schedules are established based, at least in part, on the received price sensitivity information or the received shipping charges (Desai: ¶158, ¶172-173, ¶191-192, ¶256-259).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the price schedule generation, as taught by Desai, into the system and method of Brereton and Desai. One of ordinary skill in the art would have been motivated to make this modification in order to “produce a desired result, such as market share expansion, profit maximization, consumer behavior manipulation or some combination” and “effectively generate more revenue than costs incurred” (Desai: ¶3-4).

In regards to claim 3, Brereton and Desai teach the non-transitory computer-readable medium of claim 2. Brereton further teaches cause the computing system to limit the received shipping charges to charges that are to be incurred by a vendor of the product (Brereton: ¶16-18 & ¶27-28).

In regards to claim 4, Brereton and Desai teach the non-transitory computer-readable medium of claim 2. Desai further teaches wherein the price sensitivity information is based on historical spending data of customers within the different geographic regions (Desai: ¶158, ¶172-173, ¶191-192, ¶256-259).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the price sensitivity information, as taught by Desai, into the system and method of Brereton and Desai. One of ordinary skill in the art would have been motivated to make this modification in order to “produce a desired result, 

In regards to claim 6, Brereton and Desai teach the non-transitory computer-readable medium of claim 1. Brereton further teaches wherein the selected price schedule for the first allocation of the fulfillment centers includes a shipping charge for fulfilling an order from a first fulfillment center that is greater than an alternate shipping charge for fulfilling the order from a second fulfillment center (Brereton: ¶16-18 & ¶27-28).

In regards to claim 8, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Additionally, Brereton further teaches a computing system, comprising: at least one processor connect to at least one memory; and an analysis module stored on a non-transitory computer readable medium and including instructions that when executed by at least the processor (Brereton: ¶8-9, ¶34-35, & ¶41-42). Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 8.

In regards to claim 9, Brereton and Desai teach the system of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 2 and therefore is rejected for the same reasons set forth above for claim 2. Furthermore, the rationale to combine the prior art set forth above for claim 2 applies to the rejection of claim 9.

In regards to claim 10, Brereton and Desai teach the system of claim 9. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3.

In regards to claim 11, Brereton and Desai teach the system of claim 9. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore is rejected for the same reasons set forth above for claim 4. Furthermore, the rationale to combine the prior art set forth above for claim 4 applies to the rejection of claim 11.

In regards to claim 13, Brereton and Desai teach the system of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 6 and therefore is rejected for the same reasons set forth above for claim 6.

In regards to claim 15, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Additionally, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 15.

In regards to claim 16, Brereton and Desai teach the method of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 2 and therefore is rejected for the same reasons set forth above for claim 2. Furthermore, the rationale to combine the prior art set forth above for claim 2 applies to the rejection of claim 16.

In regards to claim 17, Brereton and Desai teach the method of claim 16. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3.

In regards to claim 18, Brereton and Desai teach the method of claim 16. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628